Citation Nr: 1547362	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure.

2.  Entitlement to service connection for a back disability, to include scoliosis.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from August 2005 and November 2009 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in November 2010 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO on the issue of service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure; a transcript is of record.  The Veteran was scheduled for a hearing by videoconference in August 2014 for the other issues.  He did not appear for the hearing, and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

The issue of service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure, was remanded by the Board for additional development in March 2009.  All of the issue on appeal were then before the Board in June 2012, at which time the Board remanded the claim for additional development.  

In November 2014 decision, the Board denied the claims.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2015 Order, the Court granted the motion, vacated the Board's November 2014 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the claim for service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure, the Board remanded the claim in June 2012 in order for the Veteran to be scheduled for a VA examination.  The examiner was to provide an opinion as to whether any diagnosed respiratory disorder was at least as likely as not related to asbestos exposure in service, including from being in the vicinity of old barracks tear down activity in 1969, or otherwise had its onset in service.  

The Veteran had a VA examination in December 2012 at which he was diagnosed with asthma and COPD.  The examiner opined that they were less likely than not incurred in or caused by service.  It was noted that the examination and a review of the claims file did not show that the Veteran has asbestosis, other asbestos related lung diseases, or a restrictive lung disease.  The examiner wrote that a restrictive lung pattern on pulmonary function testing was the hallmark of asbestosis and was necessary for a diagnosis.  The Veteran's pulmonary function was consistent with COPD of the asthma variant.  The imaging studies also did not suggest any degree of asbestos lung disease.  The examiner noted that cigarette smoking, to any degree, is far and away the largest risk factor for COPD.  It was less likely than not that the Veteran's chronic respiratory disease was related to asbestos exposure in service.  As discussed in the JMR, the opinion is insufficient because the examiner did not provide an opinion and rationale as to whether the diagnosed COPD is related to service separate from asbestos exposure.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a new opinion must be obtained before the claim can be decided on the merits.

As noted in the JMR, the VA examiner's opinion also was confusing because the examination report form indicates that a finding that the Veteran has interstitial lung disease could indicate asbestosis.  The examiner's statement that a restrictive lung pattern on pulmonary function testing was the hallmark of asbestosis and was necessary for a diagnosis appears to contradict this and must be discussed on remand.

In regards to the claim of service connection for a back disability, to include scoliosis, the Board found that there was clear and unmistakable evidence that it existed prior to service and was not aggravated beyond its natural course during service.  The JMR states that the Board improperly relied on the absence of evidence in the service and post-service treatment records as proof of lack of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  It would seem a medical opinion on this question was desired by the parties.  

Similarly, in regards to the claim for service connection for a hip disability, the JMR indicated an examination was needed to ascertain whether current hip pain complaints are a symptom of an underlying disability that may be related to service.  

VA treatment records to May 2009 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2009 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2009 to the present.

2.  Thereafter, schedule the Veteran for a VA examination regarding a chronic respiratory disorder, including asthma, to include as due to asbestos exposure.  The claims file should be made available to the examiner for review prior to the examination.   

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed chronic respiratory disorder is related to asbestos exposure during service, including when the Veteran was in the vicinity of the tear down of old barracks in 1969.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed chronic respiratory disorder is related to service independent of asbestos exposure.

A detailed rationale for any opinion expressed should be set forth.  The examiner is asked to discuss interstitial vs. restrictive lung disease in relation to asbestosis, including whether either is present, and the December 2012 VA examiner's statement that restrictive lung disease is necessary for a diagnosis of asbestosis.

If the examiner cannot reach an opinion without resorting to speculation, the examination report must state why that is so.

3.  Schedule the Veteran for a VA examination regarding a back disability, including scoliosis.  The claims file should be made available to the examiner for review prior to the examination.   

The examiner is requested to provide an opinion whether scoliosis was aggravated beyond its natural course during service.  

A detailed rationale for any opinion expressed should be set forth.  If the examiner cannot reach an opinion without resorting to speculation, the examination report should state why that is so.

4.  Schedule the Veteran for a VA examination regarding a bilateral hip disability.  The claims file should be made available to the examiner for review prior to the examination.   The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed hip disability is related to a disease or injury in service.  

A detailed rationale for any opinion expressed should be set forth.  If the examiner cannot reach an opinion without resorting to speculation, the examination report should state why that is so.  

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




